SUMMARY ORDER
On February 7, 2000, appellant Anthony Brewer filed a 28 U.S.C. § 2241 petition in the District Court. In a decision and order entered March 30, 2000, the District Court denied and dismissed the petition, and the Court entered judgment against appellant on the same date. On November 13, 2001, the District Court denied appellant’s motion for reconsideration, which it disposed of upon remand from this Court. See Brewer v. Nash, 5 Fed. Appx. 89 (2d Cir.2001). Pursuant to our remand order, appellant’s notice of appeal which he had filed on May 4, 2000, to challenge the District Court’s denial of his § 2241 petition automatically became effective upon the November 13, 2001 entry of the District Court’s order disposing of appellant’s motion for reconsideration. Id. Accordingly, on December 27, 2002, we reinstated appellant’s appeal challenging the denial of his § 2241 petition.
Having now before us that challenge to the District Court’s denial of appellant’s habeas petition, we have considered all of appellant’s arguments and found each of *759them to be without merit, and we AFFIRM the judgment of the District Court.